RENDERED: AUGUST 27, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                    NO. 2020-CA-0442-MR AND 2020-CA-0444-MR


STEVEN HILL                                                          APPELLANT



                    APPEAL FROM HARRISON CIRCUIT COURT
v.                    HONORABLE JAY B. DELANEY, JUDGE
                     ACTION NOS. 14-CR-00090 & 14-CR-00091



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; MAZE AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Steven Hill brings these consolidated appeals from an order of

the Harrison Circuit Court denying his motions to vacate his convictions pursuant

to RCr1 11.42. He alleges that his trial counsel provided ineffective assistance



1
    Kentucky Rules of Criminal Procedure.
prior to his entry of a guilty plea. We agree with the trial court that Hill has failed

to establish either deficient performance by counsel or prejudice as a result.

Hence, we affirm.

                On October 7, 2014, a Harrison County grand jury indicted Hill on

one count of rape in the first degree (victim less than twelve years old), three

counts of sexual abuse in the first degree (victim less than twelve years old), and

being a persistent felony offender in the first degree (PFO I). The grand jury

separately indicted Hill for failure to comply with sex-offender registration (first

offense) and an additional count of PFO I. Subsequently, Hill entered a guilty plea

to the attempted first-degree rape, sexual abuse, and sex-offender registration

counts. The PFO I counts were dismissed. Pursuant to the Commonwealth’s

recommendation, the trial court sentenced Hill to a total of eighteen years’

imprisonment.2 That sentence was subject to the 85% parole eligibility

requirement, as set out in KRS3 439.3401.

                On April 4, 2018, Hill filed a motion to vacate his convictions

pursuant to RCr 11.42. The trial court conducted an evidentiary hearing at which



2
  The trial court sentenced Hill to eighteen years on the attempted rape count, and ten years on
each of the sexual abuse counts, with all counts to be served concurrently. In the separate
indictment, the trial court sentenced Hill to five years, also to be served concurrently with the
other sentences. However, the court directed that these sentences be served consecutively to any
sentence Hill received in the state of Florida.
3
    Kentucky Revised Statutes.

                                               -2-
his trial counsel, Jennifer Fransen, testified. Following the hearing, the trial court

denied the motion, concluding Hill failed to establish that Fransen’s performance

was deficient or that he was unfairly prejudiced as a result. Hill now appeals from

this order.4 Additional facts will be set forth below as necessary.

              In order to prevail on an ineffective assistance of counsel claim, a

movant must show that his counsel’s performance was deficient and that, but for

the deficiency, the outcome of the trial would have been different. Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984).

The standard for assessing counsel’s performance is whether the alleged acts or

omissions were outside the wide range of prevailing professional norms based on

an objective standard of reasonableness. Id. at 688-89, 104 S. Ct. at 2065. A court

must indulge a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance. Id. The defendant bears the burden of

identifying specific acts or omissions alleged to constitute deficient performance.

Id. at 690, 104 S. Ct. at 2066. Furthermore, “the defendant must overcome the

presumption that, under the circumstances, the challenged action might be

considered sound trial strategy.” Parrish v. Commonwealth, 272 S.W.3d 161, 168




4
  Hill filed his RCr 11.42 motions to vacate the convictions under both indictments. He likewise
filed separate notices of appeal from the trial court’s order denying the motions in both cases.
This Court directed that his appeals be heard together.

                                              -3-
(Ky. 2008) (quoting Strickland, 466 U.S. at 689, 104 S. Ct. at 2065) (internal

quotation marks omitted).

                In cases involving a guilty plea, the United States Supreme Court has

stated that the traditional test is “whether the plea represents a voluntary and

intelligent choice among the alternative courses of action open to the defendant.”

Hill v. Lockhart, 474 U.S. 52, 56, 106 S. Ct. 366, 369, 88 L. Ed. 2d 203 (1985)

(quoting North Carolina v. Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 164, 27 L. Ed.

2d 162 (1970)). Consequently, a defendant must show that “there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Id. at 59, 106 S. Ct. at 370. See also

Taylor v. Commonwealth, 724 S.W.2d 223 (Ky. App. 1986). When an evidentiary

hearing is held in an RCr 11.42 proceeding, RCr 11.42(6) requires the trial court to

make findings on the material issues of fact, which we review under a clearly

erroneous standard. CR5 52.01; Haight v. Commonwealth, 41 S.W.3d 436, 442

(Ky. 2001), overruled on other grounds by Leonard v. Commonwealth, 279

S.W.3d 151 (Ky. 2009).

                Hill first argues that he received ineffective assistance of counsel

when his trial counsel failed to file a motion to suppress the statement he gave to



5
    Kentucky Rules of Civil Procedure.



                                            -4-
police. The interview was initially non-custodial as Hill voluntarily appeared at

the Harrison County Sherriff’s Office. The officers advised Hill that he was free to

leave but did not advise him of his Miranda6 rights. But after the interview was

completed, Hill was taken into custody on an out-of-state warrant involving an

unrelated matter. Hill asserts that his counsel should have sought to suppress the

statements he made to the police.

                 Fransen testified that she prepared a suppression motion but decided

not to file it after receiving the plea offer from the Commonwealth. Fransen noted

that Hill gave his statement before being taken into custody. Consequently, she

had doubts whether the motion would be successful. Fransen also testified that the

Commonwealth’s case was based on other evidence which would still be

admissible even if Hill’s statement was suppressed. Under the circumstances, we

agree with the trial court that counsel’s decision not to file the suppression motion

amounted to reasonable trial strategy.

                 Next, Hill alleges that his trial counsel was ineffective for failing to

obtain a competency evaluation. KRS 504.100(1) authorizes a trial court to

appoint a psychologist or psychiatrist to examine and report on a defendant’s

mental condition when “the court has reasonable grounds to believe the defendant



6
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).



                                                -5-
is incompetent to stand trial[.]” See also RCr 8.06. Hill presents no evidence that

either the trial court or trial counsel had any reasonable grounds to believe he was

not competent to stand trial.

             Hill alleges that he wrote a letter to Fransen concerning a learning

disability and other mental issues caused by head injuries he suffered as a child.

Fransen testified that Hill asked for a competency evaluation but did not recall him

saying anything about the prior head injuries. She also testified that Hill appeared

to fully understand the nature of the charges against him and assisted in the

defense. Fransen further testified that she believed Hill’s request for a competency

evaluation was merely a “stall tactic,” as he eventually withdrew the request and

became anxious to resolve the case as quickly as possible. We conclude that Hill

failed to show that a motion for a competency evaluation would have been

warranted. Therefore, we agree with the trial court that counsel was not deficient

in failing to request a competency evaluation.

             Finally, Hill alleges that his trial counsel failed to adequately

investigate the case against him and the available defenses. He asserts that counsel

failed to investigate whether there was a sufficient factual basis for all of the

charges in the indictments. He also contends that counsel was deficient for failing

to file a bill of particulars to obtain this information from the Commonwealth.




                                          -6-
Finally, he contends that counsel decided to accept the Commonwealth’s guilty-

plea offer prior to interviewing any of the witnesses against him.

             It is well-established that trial counsel must undertake reasonable

investigation of facts and law which support the defense of a client. Wiggins v.

Smith, 539 U.S. 510, 521-22, 123 S. Ct. 2527, 2535, 156 L. Ed. 2d 471 (2003).

However, “[a] reasonable investigation is not an investigation that the best criminal

defense lawyer in the world, blessed not only with unlimited time and resources,

but also with the benefit of hindsight, would conduct.” Haight, 41 S.W.3d at 446.

The focus of the inquiry must be on whether trial counsel’s decision not to pursue

evidence or defenses was objectively reasonable under all the circumstances.

Wiggins, 539 U.S. at 523, 123 S. Ct. at 2536. In other words, the question is

“whether the known evidence would lead a reasonable attorney to investigate

further.” Id. at 527, 123 S. Ct. at 2538.

             As the trial court noted, there was substantial evidence supporting the

charges against Hill. Hill provides no support for his bare allegation that further

investigation would have led to the discovery of evidence which would have called

that evidence into question. Likewise, he offers no reason to support his allegation

that the indictment was “duplicitous.” Therefore, we agree with the trial court that

Hill failed to meet his burden that counsel’s alleged failure to investigate

prejudiced his decision to accept the guilty plea.


                                            -7-
            Accordingly, we affirm the order of the Harrison Circuit Court

denying Hill’s motions to vacate his convictions pursuant to RCr 11.42.



            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Steven Hill, pro se                      Daniel Cameron
Fredonia, Kentucky                       Attorney General of Kentucky

                                         Perry T. Ryan
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -8-